Citation Nr: 0323201	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee pain with 
possible chronic ACL tear, status post left knee arthrotomy 
(claimed as a left leg disorder).  

2.  Entitlement to service connection for lumbar degenerative 
disc disease, worse at L5-S1 (claimed as back wounds).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1970 to November 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran claims that he is entitled to service connection 
for left knee and back disorders.  Additional development is 
necessary before the Board can decide these claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)).  In 
part, the VCAA eliminated the well-grounded claim 
requirement, expanded VA's duty to notify an appellant and 
his representative of the evidence needed to substantiate a 
claim, and enhanced VA's duty to assist an appellant in 
obtaining and developing that evidence.  Since then, the 
Court of Appeals for Veterans Claims has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Since the claims at issue in this case were filed after the 
VCAA was enacted, the new law clearly applies.  Cf. Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003) (in a case in 
which the Department of Veterans Affairs had already decided 
the claim and the claim was on appeal, holding that VA's duty 
to assist could not be retroactively applied).   

In a statement of the case issued in September 2002, and 
during a Board hearing held at the RO in March 2003, the RO 
and the undersigned informed the veteran of the change in the 
law and of the applicable provisions of that law.  

There appear to be outstanding medical records that need to 
be obtained in support of the veteran's claims.  For 
instance, at the aforementioned hearing, the veteran 
testified that, for approximately two years, he had been 
receiving knee treatment at the Viera outpatient clinic at 
the VA hospital in Brevard County, Florida.  Tr. at 7-8, 11-
13, 25.  He also testified that personnel from that clinic 
referred him to Orlando, where he had x-rays taken.  Tr. at 
8.  

In addition, the issues on appeal involve the question of 
whether left knee and back disorders preexisted service and 
were aggravated therein.  According to a July 1969 report of 
pre-induction examination, the veteran underwent a left knee 
arthrotomy in 1965, prior to entering service, but records of 
this procedure, as well as any pre- and post-surgical medical 
records, are not currently in the claims file.  At the 
hearing, the undersigned attempted to discuss this matter, 
but the veteran responded that he had received no pre-service 
treatment other than the excision of a cyst from his knee.  
The RO should bring this conflicting information to the 
veteran's attention on Remand and seek clarification thereof.   

There also appear to be outstanding service personnel records 
that need to be obtained in support of the veteran's claims.  
The service personnel records that are already in the claims 
file indicate that the veteran received a Purple Heart for 
his service in Vietnam from April 1970 to November 1971.  
However, there is no information in the record regarding the 
injury(ies) for which he received this award.  Such 
information is crucial to a determination in this case 
because the veteran is claiming that he was awarded the 
Purple Heart for left knee and back injuries sustained in a 
mortar round explosion.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  
In this case, the RO has not yet developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claims.  In June 2001, the RO afforded the veteran 
a VA spine examination; however, the report of that 
examination is inadequate.  It does not include the 
examiner's opinion regarding whether the veteran's left knee 
and back disorders preexisted service and were aggravated 
therein.  In light of this fact, on Remand, the RO should 
afford the veteran another VA examination, during which an 
examiner can discuss with more specificity the etiology of 
the veteran's left knee and back disorders.   

This case is REMANDED for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care professionals 
who treated his left knee prior to 
service.  The RO should specifically ask 
whether, as reported during pre-induction 
examination, the veteran underwent a left 
knee arthrotomy in 1965, and if so, obtain 
the information needed to secure all 
medical records related to that procedure.  
After securing any necessary 
authorization, the RO should then request, 
obtain and associate with the claims file 
all clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records from all identified health care 
providers.  If any records are 
unavailable, the RO should document this 
fact in the record.


2.  Obtain the veteran's medical records 
from the Viera outpatient clinic at the VA 
hospital in Brevard County, Florida, dated 
from 2000, and the facility in Orlando, 
where the veteran underwent x-rays.  If 
any records are unavailable, the RO should 
document this fact in the record.

3.  The RO should contact all appropriate 
authorities, including the service 
department, in an attempt to verify the 
veteran's allegation that he received a 
Purple Heart for left knee and back 
injuries sustained in service.   

4.  After, and only after, any additional 
records are associated with the claims 
file pursuant to the aforementioned 
instructions, the RO should afford the 
veteran a VA examination of his left knee 
and back.  The purpose of this 
examination is to determine whether these 
disorders preexisted service and were 
aggravated therein.  The RO should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  

The examiner's attention is directed to 
the veteran's entrance examination 
documenting preexisting knee and back 
problems and his testimony in March 2003 
concerning the symptoms he experienced 
before, during, and since service, and 
the circumstances of the in-service 
injury.

Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should opine whether it is 
at least as likely as not that any 
current left knee or back disorder was 
aggravated (worsened) by any incident of 
the veteran's military service.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for the opinion.    

5.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on all of the evidence of record.  If the 
RO denies either benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional service and 
medical information.  No inference should be drawn regarding 
the ultimate disposition of this appeal.  The veteran is free 
to submit any additional argument or evidence he wishes to 
have considered in connection with this appeal; however, he 
is not required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


